DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Office Action is in response to Applicant’s Amendment filed 09/16/2021. Claims 2, 4, 6, 10-11, 13 and 19 have been amended. Claims 13-16 and 19 were previously allowed.  No claims have been added or canceled. Currently, claims 2-19 are pending.

Response to Arguments
Applicant’s arguments see pg.  7, filed 09/16/2021 with respect to the rejection(s) of claim(s) 1-12 under U.S.C. 103(a) as being unpatentable over Forrest et al. (US 2005/0110007) {“Forrest”), and further in view of Herron et al. (US 2006/0040139)(“Herron”), have been fully considered and are persuasive,  therefore, the rejection(s) have been withdrawn.

Allowable Subject Matter
Claims 2-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 13, the prior art of record fails to disclose or reasonably suggest, a radiation detector, comprising a second layer provided between the first layer and the second conductive layer.
With regards to claim 19, the prior art of record fails to disclose or reasonably suggest, a radiation detector, comprising the detection circuit outputting a signal corresponding to an intensity of radiation incident on the first layer and having a sensitivity of the signal to β-rays being higher than a sensitivity of the signal to γ-rays.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495.  The examiner can normally be reached on M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-






/HUGH MAUPIN/           Primary Examiner, Art Unit 2884